Defendant Hong appeals from an order of the County Court, Nassau County, denying his motion for summary judgment dismissing the complaint, pursuant to rule 113 of the Rules of Civil Practice, in an action for partition. Order reversed on the law, with $10 costs and disbursements, the motion granted, with $10 costs, and complaint dismissed, with costs. Upon the uncontradicted facts set forth in the moving affidavits, plaintiff did not have the legal title to the real property in suit requisite to the maintenance of an action for partition. (Civ. Prac. Act, § 1012; Tracy Development Go. v. Becker, 212 N. Y. 488; Side v. Brenneman, 7 App. Div. 273; O’Connor v. O’Connor, 249 App. Div. 515.) We pass upon no other question. Lewis, P. J., Carswell, Johnston, Adel and Aldrich, JJ., concur.